t c memo united_states tax_court william h maloof petitioner v commissioner of internal revenue respondent docket nos filed date donald j o’connor for petitioner anita a gill for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner’s federal_income_tax by disallowing operating losses sustained by an s_corporation in which petitioner was the sole shareholder after concessions the sole issue before the court is whether petitioner is entitled to increase his adjusted_basis in the s_corporation by dollar_figure million the amount of a loan a third party made to the s_corporation resolving this issue depends on whether petitioner made an economic outlay regarding this loan to allow petitioner to increase his basis in the s_corporation we hold that he did not findings_of_fact the parties have stipulated some facts the stipulation of facts and the accompanying exhibits are incorporated by this reference and are so found petitioner is the sole shareholder of several s_corporations involved in the propane gas industry one s_corporation level propane petroleum gases co an ohio corporation level propane generated the losses petitioner claimed as passthrough deductions in this case level propane provided propane gas to rural areas in ohio initially then expanded into neighboring states at its peak level propane provided propane gas and services to customers in states and had about employees who generated approximately dollar_figure million in annual revenues level propane required increasingly large infusions of capital to sustain its growth level propane’s capital needs were funded initially with transfers from various s_corporations in which petitioner owned all the shares eventually level propane obtained financing from commercial lenders the specific 1neptune propane inc merged into level propane during throughout this opinion references to level propane will include neptune to the extent relevant loan involved here is a dollar_figure million loan2 from provident bank the bank pursuant to a loan agreement dated date the dollar_figure million loan consisted of three principal components each collateralized differently first there was a dollar_figure equipment note that was secured_by equipment level propane would purchase with the loan proceeds second there was a dollar_figure million revolving term_loan that was secured_by petroleum tanks and supply contracts level propane owned third there was a dollar_figure demand_loan that was secured_by the inventory and accounts_receivable of level propane as additional collateral for the dollar_figure million loan to level propane petitioner pledged all the shares he owned of level propane and a dollar_figure million life_insurance_policy on his life level propane made monthly interest payments on the dollar_figure million loan through an account that level propane was required to maintain with the bank petitioner made no payments on the loan level propane defaulted on the loan and was forced into involuntary bankruptcy at no time did the bank demand payment from petitioner individually or begin collection action against petitioner regarding the dollar_figure million loan to level propane 2during his testimony petitioner briefly referred to approximately dollar_figure million in loans petitioner failed to introduce any evidence however to document any loans other than the dollar_figure million loan from provident bank level propane generated substantial losse sec_3 during the years at issue petitioner increased his basis in the stock of level propane by the amount of the dollar_figure million loan to claim as passthrough deductions the net operating losses of level propane respondent determined that petitioner’s basis in the stock of level propane did not increase by the amount of the dollar_figure million loan to level propane because petitioner had never paid nor had he ever been called upon to pay any amount under the dollar_figure million loan respondent consequently found that petitioner had insufficient basis against which to deduct any losses respondent mailed to petitioner notices of deficiency on date and date determining the following deficiencies year deficiency 1dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number 1all dollar amounts are rounded to the nearest dollar petitioner timely filed a petition contesting respondent’s determination arguing that his basis was increased by the amount 3level propane and neptune propane reported losses of dollar_figure in most of petitioner’s increased basis consequently would have been depleted in the deficiencies respondent determined for and therefore would be sustained even if petitioner was allowed the dollar_figure million basis increase of the dollar_figure million loan we must therefore determine whether petitioner may increase his basis in the s_corporation by the amount of the dollar_figure million loan so petitioner may deduct passthrough operating losses of the s_corporation opinion petitioner and respondent differ on the effect of the dollar_figure million loan the bank made to level propane petitioner argues that he is entitled to increase his basis in the stock of level propane by the amount of the loan for three reasons first petitioner argues that he is entitled to an increase in basis in level propane because he personally guaranteed the loan second petitioner argues that he is entitled to increase his basis in level propane because he pledged stock to secure the loan regarding this second argument petitioner implies that eleventh circuit precedent compels a different result from our own caselaw third petitioner argues that he is entitled to increase his basis in level propane because he incurred a cost when he lost control of level propane respondent counters that neither petitioner’s guaranty the pledged stock nor the bank’s control_over level propane constituted an economic outlay respondent also argues that eleventh circuit caselaw does not compel a different result we address the parties’ contentions in turn first we state the general rules governing when a shareholder of an s_corporation is entitled to deduct losses the s_corporation sustained petitioner bears the burden_of_proof when an s_corporation incurs losses the shareholders of the s_corporation unlike shareholders of a c_corporation can directly deduct their share of the entity level losses in accordance with the flowthrough rules of subchapter_s sec_1366 a provides for the pro_rata flowthrough of subchapter_s_corporation income losses and deductions to the shareholders sec_1366 however limits the aggregate amount of flowthrough losses and deductions a shareholder may claim the losses cannot exceed the sum of the shareholder’s adjusted_basis in his or her stock and the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 and b this restriction 4the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to any deduction claimed 503_us_79 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the burden_of_proof may shift to the commissioner in certain situations if the taxpayer complies with substantiation requirements and cooperates with reasonable requests of the commissioner sec_7491 because petitioner failed to show he satisfied these requirements the burden_of_proof remains with petitioner 5all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure applies because the disallowed amount exceeds the shareholder’s economic investment in the s_corporation and because of the limited_liability accorded to s_corporation shareholders the amount does not have to be repaid the disallowed losses and deductions may be carried forward indefinitely however and claimed when and to the extent that the shareholder increases his or her basis in the s_corporation see sec_1366 economic outlay a taxpayer must make an economic outlay for a loan to create basis a taxpayer makes an economic outlay when he or she incurs a cost on a third-party loan or is left poorer in a material sense after the transaction 352_us_82 estate of 268_f3d_553 8th cir affg tcmemo_2000_355 174_f3d_928 n 8th cir 875_f2d_420 4th cir affg 90_tc_206 706_f2d_755 6th cir affg tcmemo_1981_608 110_tc_62 affd without published opinion f 3d 6shareholders may increase basis in an s_corporation by capital contributions stock purchases or extensions of additional credit or where the s_corporation generates taxable_income 7basis of property is the cost of the property sec_1012 cost is defined as the amount_paid for property in cash or other_property sec_1_1012-1 income_tax regs 11th cir 63_tc_468 affd 535_f2d_309 5th cir 59_tc_172 54_tc_1293 affd 392_f2d_458 8th cir 50_tc_762 5_tc_250 against this background we now address whether petitioner may increase his basis in the s_corporation by the amount of the loan we address specifically petitioner’s contention that his personal loan guaranty the pledge of stock and the bank’s control of level propane either singly or collectively constitute an economic outlay personal guaranty shareholder guaranties of loans to an s_corporation do not constitute an economic outlay estate of leavitt v commissioner supra brown v commissioner supra spencer v commissioner supra 84_tc_716 perry v commissioner supra raynor v commissioner supra hafiz v commissioner tcmemo_1998_104 but see 778_f2d_769 n 11th cir guaranteeing a bank loan does not constitute an economic outlay because the shareholder is only secondarily liable see putnam v commissioner supra pincite a shareholder must perform under the guaranty to increase basis in the s_corporation 392_f2d_458 8th cir corporate debts guaranteed by the shareholder were not debt whose basis is taken into account for loss passthrough purposes but see selfe v united_states supra sole shareholder may get a basis increase in stock if the loan was in fact made to him or her and borrowed funds were re-lent to corporation cf 90_tc_206 no basis increase for shareholder-guaranteed loan to corporation majority refused to apply debt-equity principles to s corporation’s guaranteed loan rejecting selfe the shareholder in an s_corporation therefore generally may not increase his or her basis in the s_corporation by simply guaranteeing the debt of an s_corporation because petitioner was not called upon to perform under the loan or make any payment we hold that his personal guaranty did not increase his basis in level propane pledged collateral we next address whether petitioner’s pledge of stock of an s_corporation to secure the loan the bank made to the s_corporation constitutes an economic outlay we address first our caselaw 8by contrast a limited_partner who guarantees a nonrecourse partnership debt may be allowed to increase basis and second petitioner’s argument that the precedent in the eleventh circuit compels a different result courts have indicated that pledging personal assets is not an economic outlay sufficient to increase basis see 902_f2d_439 ndollar_figure 5th cir see also calcutt v commissioner supra pincite luiz v commissioner tcmemo_2004_21 but see selfe v united_states supra pincite n moreover petitioner has offered no authority other than an ambiguous invocation of eleventh circuit precedent that pledging stock might constitute an economic outlaydollar_figure perhaps petitioner is relying on selfe though he failed to cite the case at trial or in brief this court has previously disagreed with the analysis in selfe 90_tc_206 nonetheless we find the facts in selfe 9presumably finding eleventh circuit precedent more favorable to his position petitioner claims he resided at the time he filed the petition with his mother in florida which is in the eleventh circuit rather than with his wife in ohio which is in the sixth circuit see sec_7482 without deciding whether petitioner resided in the eleventh circuit we focus on whether caselaw in the eleventh circuit would characterize petitioner’s pledge of stock as an economic outlay that would increase his basis in the s_corporation 10a footnote states that a guarantor who has pledged stock to secure a loan has experienced an economic outlay to the extent that the pledged stock is not available as collateral for other investments because the guarantor has lost the time value or use of his or her collateral 778_f2d_769 n 11th cir although petitioner failed to bring this footnote to our attention we read it in the context of the facts in selfe which we distinguish distinguishable from the facts before us and hence that case is not controlling we first note that the court in selfe reaffirmed the principle that an economic outlay is required before a shareholder in an s_corporation may increase his or her basis selfe v united_states supra pincite selfe holds however that a shareholder does not in all circumstances have to absolve a corporation’s debt to increase basis id citing 706_f2d_755 6th cir selfe does not compel a different conclusion notwithstanding its holding because our facts are distinguishable in selfe the taxpayer borrowed funds in her individual capacity then pledged her personal assets as collateral for a loan id pincite the taxpayer later formed an s_corporation and advanced the borrowed funds to the s_corporation id the taxpayer’s loan was at that point converted into a loan to the corporation the corporation assumed the liability to repay the loan and the taxpayer guaranteed repayment if the corporation did not repay the taxpayer’s personal assets continued to be collateral for the corporate liability id pincite petitioner has offered no evidence that he personally borrowed funds from the bank and then advanced those funds to level propane or that the bank looked primarily to him for repayment in contrast a bank employee in selfe testified that the bank looked to the taxpayer as primary obligor id pincite petitioner has offered no analogous testimony and we can infer the testimony would have been adverse to petitioner see 162_f2d_513 10th cir affg 6_tc_1158 the facts in our case indicate the bank looked primarily to the s_corporation for repayment not petitionerdollar_figure in spencer v commissioner t c pincite where appeal lay to the court_of_appeals for the eleventh circuit selfe was distinguished because this court was not persuaded the bank looked primarily to the taxpayer for repayment even though the taxpayer had pledged personal assets as collateral similarly the collateral on which the bank depended in this case belonged to the corporate debtor not petitioner until the bank calls upon petitioner individually to make some payment on the loan petitioner has experienced no economic outlay and may not increase his basis in the s_corporation because petitioner has offered no evidence that the bank looked primarily to him for repayment we conclude that selfe is distinguishable and therefore does not control this case see metzger trust v commissioner 76_tc_42 factual distinctions render decision of court of appeal sec_11petitioner would garner a basis increase if for example his pledged shares in the s_corporation were foreclosed by the bank and their value were applied toward the balance of the loan if that were to occur petitioner would have incurred a cost and consequently made an economic outlay not squarely on point and golsen_rule inapplicable affd 693_f2d_459 5th cir 54_tc_742 the golsen_rule requires the court to follow a court_of_appeals decision that is squarely on point if appeal from its decision lies to that court_of_appeals affd 445_f2d_985 10th cir loss of control petitioner makes a third argument for increasing his basis by the amount of the dollar_figure million loan petitioner argues that he lost control of level propane and was therefore entitled to a basis increase by the amount of the cost he associated with losing control of the s_corporation petitioner has not substantiated however any alleged loss of control nor has petitioner provided us with a means to value the loss of control even had petitioner substantiated some transitory loss of control no basis-increasing event occurred petitioner remained at all times the owner of his shares we conclude that petitioner has failed to show any economic outlay for his alleged loss of control form of the transaction finally we address petitioner’s argument that we recharacterize the form of the loan transaction as a loan to himself that he then advanced to level propane taxpayers are ordinarily bound by the form of their transaction and may not argue that the substance of their transaction triggers different tax consequences see 429_us_569 417_us_134 a taxpayer must accept the tax consequences of his or her choice and may not enjoy the benefit of some other route he or she might have chosen to follow but did not selfe v united_states f 2d pincite brown v commissioner supra 118_tc_32 affd 108_fedappx_683 2d cir petitioner was free to organize his affairs as he saw fit once having done so however he must accept the tax consequences of his choice and may not enjoy the benefit of some other transaction see commissioner v natl alfalfa dehydrating milling co supra pincite we therefore decline to adopt petitioner’s view of the transaction the bank lent the funds to the s_corporation not to petitioner and the loan proceeds were used to fund operations of the s_corporation conclusion we conclude that petitioner may not increase his basis in the stock of level propane by the amount of the dollar_figure million loan the bank made to level propane petitioner therefore had insufficient basis in the stock of level propane to deduct passthrough losses from level propane accordingly we sustain respondent’s disallowance of those deductions during the years at issue decisions will be entered for respondent
